Exhibit 10-3 GUARANTY GUARANTY (the “Guaranty”), dated as of May 7, 2008, by Cellceutix Pharma, Inc., a Delaware corporation with an address of 187 Ballard St., Suite A225, Wilmington, MA 01887 (the “Guarantor”), in favor ofPutnam Partners, White Star LLC Dahlia Nordlicht(the “Secured Parties”). WHEREAS, the Guarantor is a subsidiary or affiliate of Cellceutix Corporation (the “Borrower”); and WHEREAS, in accordance with a certain convertible promissory note, dated as of the date hereof (the “Note”), executed by the Borrower, and certain related agreements between the Borrower and the Secured Party (collectively, as amended, restated, or extended from time to time, the “Loan Documents”), the Secured Party has agreed to loan to the
